DETAILED ACTION
Response to Arguments
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive.
The examiner provides explanation as to why the transition period is inherent to the periphery monitoring device of Kurokami.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokami et al (US 2019/0352885, hereafter Kurokami) in view of Watanabe (US 2015/0163101).
As per claim 1, Kurokami discloses a periphery monitoring device comprising:
a detection device configured to detect a periphery of a work machine (¶ 36);
an output device configured to perform a predetermined output based on a signal from the detection device (¶ 36); and
a state switching control unit configured to control state switching among a plurality of modes that include (¶ 36 – 38 and 42):
a periphery monitoring mode in which an operating system is being activated and a periphery monitoring process based on the detection device and the output device is performed on the operating system (¶ 36; Kurokami discloses  detecting an obstacle and based on the detection of said obstacle a warning signal is outputted);
a monitoring pause mode in which the periphery monitoring process is not performed while maintaining a state in which the operating system is being activated (¶ 38; Kurokami discloses based on the computer which performs the periphery monitoring process provides a machine body stop signal and during certain conditions key functional elements of the machine is interrupted which the examiner understands to mean as being in a pause state),
wherein a first period of time for transitioning from the monitoring pause mode to the periphery monitoring mode is shorter than a second period of time for transitioning from the power-OFF state to the periphery monitor mode (¶ 36 – 42; the examiner believes this is taught by Kurokami and inherent to the system.  The power-OFF state is merely the work machine in a state with no functionality whereas the monitoring pause mode is in an ON-state with less functionality than with the periphery monitoring mode.  It would be understand that the transition time would be shorter when going from a pause mode to a periphery mode than an OFF-state).
However, Kurokami does not teach explicitly teach a power-OFF state in which the operating system is not activated and the periphery monitoring process is not performed.
In the same field of endeavor, Watanabe discloses a power-OFF state in which the operating system is not activated and the periphery monitoring process is not performed (¶ 34).
Therefore, it would have been obvious for one of ordinary skill in the art at the invention was effectively filed to modify the invention of the invention of Kurokami in view of Watanabe.  The advantage is improved access to work machinery.
As per claim 2, Kurokami in view of Watanabe discloses the periphery monitoring device according to claim 1, wherein the state switching control unit is configured to transition to the periphery monitoring mode for the first period of time 
As per claim 3, Kurokami discloses the periphery monitoring device according to claim 1.
However, Kurokami does not teach wherein the state switching control unit is configured to transition to the power-OFF state based on an elapse of prescribed time after transitioning to the monitoring pause mode.
In the same field of endeavor, Watanabe teaches wherein the state switching control unit is configured to transition to the power-OFF state based on an elapse of prescribed time after transitioning to the monitoring pause mode (¶ 34).
Therefore, it would have been obvious for one of ordinary skill in the art at the invention was effectively filed to modify the invention of the invention of Kurokami in view of Watanabe.  The advantage is improved access to work machinery.
As per claim 4, Kurokami in view of Watanabe discloses the periphery monitoring device according to claim 1, wherein the state switching control unit transitions to the power-OFF state in a case where an input of a power-OFF transition request is received in the monitoring pause mode (Watanabe: ¶ 34).
As per claim 5, Kurokami in view of Watanabe discloses the periphery monitoring device according to claim 1, wherein the state switching control unit transitions to the monitoring pause mode in a case where an input of a key-off manipulation with respect to the work machine is received in the periphery monitoring mode (Watanabe: ¶ 34).
claim 6, Kurokami discloses the periphery monitoring device according to claim 1, wherein the state switching control unit displays an image, which indicates that a current operation mode is the monitoring pause mode, on the output device, which is a monitor, during the monitoring pause mode (¶ 36).
Regarding claim 7, arguments analogous to those presented for claim 1 are applicable for claim 7.
Regarding claim 8, arguments analogous to those presented for claim 2 are applicable for claim 8.
Regarding claim 9, arguments analogous to those presented for claim 6 are applicable for claim 9.
As per claim 10, Kurokami in view of Watanabe discloses the periphery monitoring device according to claim 3, wherein the state switching control unit is configured to, based on an input of a power-OFF transition request being received in the monitoring pause mode, transition to the power-OFF state without waiting for the elapse of a prescribed time (Watanabe: ¶ 34).

Allowable Subject Matter
Claim(s) 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487